PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/434,465
Filing Date: 7 Jun 2019
Appellant(s): Kinney et al.



__________________
Joshua M. Haines
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/10/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/09/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 
	Claims 1, 3-5 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chilton (USPN 5,902,480) in view of Dedering (US 2013/0118964). 
	Regarding claim 1, Chilton teaches a fuel strainer (fig. 1, fuel strainer 30; C3/L32-33) for an in-tank fuel pump (fig. 1, in-tank fuel pump 20; C3/L30-34), said fuel strainer comprising: a first panel of filtration media (fig. 3, first panel 40A; C3/L53-54) having a filtration media first layer and a filtration media second layer (fig. 3, first panel 40A has first layer 60 and second layer 70; C4/L47-48; C4/L65-66); 
	a second panel of filtration media (fig. 3, second panel 40B; C3/L54-55) having a filtration media first layer and a filtration media second layer (fig. 3, second panel 40B having first layer 60 and second layer 70; C4/L47-48; C4/65-66) such that said filtration media second layer of said second panel of filtration media is between said filtration media first layer of said second panel of filtration media and said filtration media second layer of said first panel of filtration media (fig. 3, the second layer 70 of second panel 40B is between first layer 60 of second panel 40B and second layer 70 of first panel 40A) such that an interior space (fig. 2, interior space 38; C3/L52) is formed between said first panel of filtration media and said second panel of filtration media (fig. 2, interior space 38 is formed between first panel 40A and second panel 40B; C3/L52-55) which receives fuel that passes through said first panel of filtration media and said second panel of filtration media (C4/L12-14 interior space…fuel flow therebetween); and 
	a fuel strainer outlet fitting (fig. 2, fuel strainer outlet fitting 42; C4/L14) fixed to said first panel of filtration media (C4/L15-18 teaches outlet fitting on first…panel) which is configured to mate with a fuel pump inlet of said in-tank fuel pump to provide a path for fuel to flow from said interior space to said in-tank fuel pump (fig. 1, outlet fitting 42 (clearly labeled in fig. 2), configured to mate with fuel inlet 26 of in-tank fuel pump 30 to provide a path for fuel to flow from the interior space 38 (clearly labeled in fig. 2) to said in-tank fuel pump 30; C3/L30-34). 
	wherein:
	said first panel of filtration media includes a plurality of point-bonds at intervals across said first panel of filtration media such that said plurality of point-bonds fix said filtration media first layer to said filtration media second layer of said first panel of filtration media (Chilton, see annotated drawing below of first panel 40A with plurality of point-bonds (fig. 3, clearly show point-bonds 52 on first panel 40A); C4/L33-34 teaches point-bonded compressed regions); 
	said second panel of filtration media includes a plurality of point-bonds at intervals across said second panel of filtration media such that said plurality of point- bonds fix said filtration media first layer to said filtration media second layer of said second panel of filtration media (Chilton, fig. 3, point-bond 52 on second panel 40B; C4/L31-34 teaches upper and lower panels…are point-bonded to provide spaced regions (the spaced regions suggest there are considered a plurality of point-bonds)…by evidence of compressed regions); 
	a series of said plurality of point-bonds of said first panel of filtration media (Chilton, see annotated drawing below of series of point-bonds); and point-bonds limits movement of said magnet across said first panel of filtration media or across said second panel of filtration media (Chilton, the limitation followed by “limits…” is an inherent characteristic of the point-bonds). 
Annotated drawing of Chilton

    PNG
    media_image2.png
    410
    759
    media_image2.png
    Greyscale


	Dedering teaches an oil filter (abstract, lines 1-2) comprising a magnet captured between said filtration media first layer and said filtration media second layer (fig. 1, magnet 4 captured between first layer 3 and second layer 5; ¶33, lines 1-4; ¶37, lines 1-4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify first panel or second panel of Chilton by placing a magnet between the layers of a panel as taught by Dedering because one of ordinary skill in the art would have been motivated to retain iron particles from an oil (fuel) flow (Dedering, abstract, lines 5-7 & ¶1, lines 1-2 teaches transmission oil (fuel); Chilton, abstract, lines 1-2 teaches fuel). 
	Additionally, the combination of Chilton as modified by Dedering teach the claimed invention of “point-bonds limits movement of said magnet across said first panel of filtration media or across said second panel of filtration media”. Furthermore, “point-bonds limits movement of said magnet across said first panel of filtration media or across said second panel of filtration media” is recited as a process/method limitation and further limits the structure of the apparatus claims such that the prior art is capable of performing said process/method limitation. The point-bond structure of Chilton as modified by Dedering would have the same effect of limiting movement of a magnet across a first or second panel.

	Regarding claim 3, Chilton and Dedering teach the fuel strainer as in claim 1, wherein a magnet is captured between first and second layers (Dedering, fig. 1, magnet 4 captured between first layer 3 and second layer 5; pg. 4, lines 7-9; pg. 4, lines 21-22).
	While the combination of references do not teach the center of said magnet is 50 mm to 60 mm from the center of said fuel strainer outlet fitting, it would have been obvious to one of ordinary skill  in 

	Regarding claim 4, Chilton and Dedering teach the fuel strainer as in claim 1, wherein said filtration media first layer of said first panel of filtration media is an outermost layer of said first panel of filtration media (Chilton, see annotated drawing of first layer 60 of first panel 40A is an outermost layer of first panel 40A) and wherein said filtration media first layer of said second panel of filtration media is an outermost layer of said second panel of filtration media (Chilton, see annotated drawing of first layer 60 of second panel 40B is an outermost layer of the second panel 40B).

	Regarding claim 5, Chilton and Dedering teach the fuel strainer as in claim 4, wherein: said filtration media second layer of said first panel of filtration media is immediately adjacent to said filtration media first layer of said first panel of filtration media (Chilton, see annotated drawing of second layer 70 of first panel 40A immediately adjacent to first layer 60 of first panel 40A); and said filtration media second layer of said second panel of filtration media is immediately adjacent to said filtration media first layer of said second panel of filtration media (Chilton, see annotated drawing of second layer 70 of second panel 40B immediately adjacent to first layer 60 of second panel 40B).

	Regarding claim 11, Chilton and Dedering teach the fuel strainer as in claim 1 wherein said series of point-bonds of said first panel of filtration media or of said second panel of filtration media are spaced Chilton, C6/L21-26 teaches a point-boned compressed regions; therefore the point-bonded compressed regions of Chilton providing a bond between layers and a solid (such as a magnet) would not be able to pass between point bonds and therefore the limitation is met). 

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chilton (USPN 5,902,480) in view of Dedering (EP 2586511) and further in view of Butler (USPN 5,571,411).
	Regarding claim 6, Chilton and Dedering teach the fuel strainer as in claim 1, wherein said magnet is plastic bonded (Dedering, pg. 4, lines 21-22); the combination of references do not teach said magnet is a rare-earth.
	Butler teaches a magnetic filter (abstract, lines 1-6) comprising a rare-earth magnet (C3/L66-C4/L1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the magnet of Chilton with the magnet of Butler because the simple substitution of one known magnet with another known magnet, obviously resulting producing a magnetic lines of force to attract magnetically attractable particles from oil (Butler, abstract, lines 8-10). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).

(2) Response to Argument 
In the Appeal Brief dated 03/10/2021 starting at page 7 of the Arguments, the Appellant argues that:
The Office Action also asserts that the combination of Chilton as modified by Dedering teaches the claimed invention of “point-bonds limits 

	The Examiner respectfully traverses. The combination of Chilton and Dedering teaches the claimed relationship of said point-bonds limiting movement of said magnet. Dedering teaches that the magnet is in the form of a support grid or frame element which has a flat structure (see Fig. 3 of Dedering) and apertures (see Fig. 3, element 6 of Dedering). The point-bonds of Chilton when combined with the flat structure of the support grid would overlap with the apertures of the support grid to retain it in place for maintaining the stability of the filter (see C6/L20-30 of Chilton) and the support grid would be retained by the point-bonds such that it would not extend through the edge seam or seal (see Fig. 3, element 36 of Chilton) of the filter thus limiting movement across the first panel or second panel therefore the combination of references teaches the claimed relationship between the point bonds and magnet as required by claim 1.
	Additionally, on pages 8-9 of the Appeal Brief, Appellant argues that:
Appellant yet again respectfully disagrees and respectfully points out that one cannot limit analysis to only the point bonds, but must consider the relationship between the point bonds and magnet. For example, the bars of a jail cell may limit movement of a prisoner within the jail cell, however, they do not limit movement of a fly. In the same way, the point bonds do not inherently have the same effect of limiting movement. To summarize, Appellant’s invention utilizes the points bonds to position the magnet, i.e. limit movement of the magnet across one of the panels of filtration media whereas Chilton in view of Dedering does not teach or suggest this relationship. 

There is no disclosure in either Chilton or Dedering that would teach or suggest the claimed relationship, i.e. said series of point-bonds of said first panel of filtration media or of said second panel of filtration media are spaced relative to a size of said magnet so as to prevent said magnet from moving outside of said series of point-bonds across said first panel of filtration media or across said second panel of filtration media. 

	The Examiner respectfully traverses. The series of point bonds 52 (compressed regions) shown in Fig. 3 of Chilton are capable of limiting movement of the magnet 4 (support grid or frame element) shown in Fig. 1 of Dedering for several reasons (1) the point-bonds provide stability and strength to the first panel 
	On page 7 of Appeal Brief, Appellant argues that: 
Consequently, Applying the magnet as disclosed by Dedering would not result in a series of said plurality of point-bonds limiting movement of the magnet across the first panel of filtration media or across the second panel of filtration media as asserted by the Office Action.

	The Examiner respectfully transverses. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778    
                                                                                                                                                                                                    Conferees:
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778  

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal